Citation Nr: 1700456	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lower back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with right lower extremity radiculopathy status post right L3/4 hemilaminotomy and foraminatomy. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served with the Army National Guard from October 1960 to September 1966 with a period of Active Duty for Training from October 1960 to April 1961.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction of these claims has since been transferred to the RO in Winston-Salem, North Carolina.

In July 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has bilateral hearing loss for VA purposes.

2. The Veteran currently suffers from tinnitus.

3. There is competent and credible evidence that the Veteran experienced in-service noise exposure.

4. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are causally related to service. 


CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of these claims, no discussion of VA's duty to notify or assist is necessary.

Service Connection

The Veteran is currently seeking entitlement to service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

At the outset, the Board finds competent evidence of the claimed disabilities. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2016).

There are currently two hearing evaluations of record. First, the Veteran underwent private audiological examination in October 2012. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
35
45
50
50
60
Left Ear
30
50
45
45
55

The Veteran also registered speech recognition scores of 80 percent for his right ear and 88 percent for his left ear at that time.

Subsequently, the Veteran underwent VA audiological testing in September 2013. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
35
45
45
50
55
Left Ear
35
50
45
40
55

The Veteran also registered speech recognition scores of 96 percent for his right ear and 96 percent for his left ear at that time.

Accordingly, the Board finds that the Veteran has been diagnosed with bilateral hearing loss for VA purposes during the pendency of this appeal. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability will be found upon evidence that a disability existed at any time during the pendency of the claim). 

Further, the Board finds competent evidence that the Veteran currently suffers from tinnitus. A layperson is capable of observing tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Here, the Veteran's reports of chronic and ongoing tinnitus are well-documented throughout the record, including in the October 2012 and September 2013 examination reports and the July 2016 hearing transcript. Accordingly, the Board finds that the first Shedden element has been met with regard to both claims. 

Next, the Board finds competent and credible evidence of noise exposure during service. Here, the Board acknowledges that a disability will typically be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state. 38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).
As the Veteran is contending that his bilateral hearing loss and tinnitus were due to acoustic trauma, the distinction between whether the Veteran had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for an injury (i.e. acoustic trauma) incurred during either type of duty training. See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2014); 38 C.F.R. §§ 3.6(a), (c)(1) (2016).

Additionally, the Veteran has reported noise exposure during said qualifying service, including close-range exposure to 4.2 mortar fire, exposure to artillery fire, and exposure to engine and artillery noise from armored personnel carriers, without the use of any hearing protection. 

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report that which he perceives through the use of his senses, including noise exposure. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is largely corroborated by the evidence of record. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) reflects the Veteran's assignments as a light weapons infantryman and a senior radio mechanic during service, and the Veteran's service treatment records (STRs) do not indicate that he was prescribed hearing protection during service. The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds that the second Shedden element has been met with regard to both claims. 

Finally, the Board notes that there are conflicting nexus opinions of record. A positive nexus opinion was offered by the October 2012 private physician, who opined that the Veteran's exposure to increased sound levels during his time in the military contributed to his current hearing loss and tinnitus. By way of rationale, the physician noted that the configuration of hearing loss was consistent with exposure to high levels of noise. Although the physician's rationale is cursory at best, accompanying treatment notes further reference the Veteran's history of noise exposure, medical history, and current symptomatology. As such, the Board affords moderate probative value to the October 2012 physician's opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

In contrast, the September 2013 VA examiner opined that the Veteran's audiological disabilities were less likely than not caused by or a result of an event in military service. Here, the examiner noted that there was no documentation of objective, verifiable evidence of acoustic injury sustained during the Veteran's military service. Tinnitus was not reported during military service, and ear-related problems were denied upon the Veteran's discharge. Further, there was no evidence of chronicity or continuity of care regarding either claimed disability during the approximately 50 years from his exit from service. Additionally, the effects of presbycusis could not be ruled out. Again, the Board affords moderate probative value to the September 2013 examiner's opinion, which includes a definitive nexus opinion as supported by a detailed rationale, but seemingly disregards the Veteran's reports of noise exposure during service and the onset of his related symptoms. Id. 

Thus in comparing the weight of the available evidence, and in resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his audiological disabilities are causally related to service. As such, service connection for bilateral hearing loss and tinnitus are warranted in this case. 38 C.F.R. § 3.102 (2016). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.
REMAND

The Veteran is additionally seeking entitlement to service connection for a lower back disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

Here, the Veteran underwent VA back examination in August 2013, and was diagnosed with DDD and DJD of the lumbar spine with right lower extremity radiculopathy status post right L3/4 hemilaminotomy and foraminatomy. degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with right lower extremity radiculopathy status post right L3/4 hemilaminotomy and foraminatomy at that time. The examiner then asserted a negative nexus opinion, noting that the Veteran's STRs did not document a chronic low back condition, and that the Veteran continued with additional active military service without complaints of any such disability. No documented medical care or treatment for a back condition was proximate to military service, such that it was nearly 30 years after military service that the Veteran's records indicated treatment for a back condition. Additionally, the examiner noted that the Veteran's alleged in-service back injury occurred in April 1965, outside the examiner's identified periods of military service, and that "nothing else follows" in his medical records.

The Board finds that the examiner's opinion is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). First, the examiner identifies the Veteran's periods of service as follows: October 30, 1960 to April 29, 1961; August 7, 1965 to August 22, 1965; and May 11, 1966 to June 5, 1966. However, the National Guard Bureau's records identify several additional periods of ACDUTRA that were not considered by the examiner. In particular, the Veteran is noted to have had Inactive Duty Training from March 20-21, 1965. An individual sick slip dated March 21, 1965 notes that the Veteran was treated for a back strain and resultant low back pain and muscle spasm.  Recommendations included heat to the back, rest and Darvon.  A written statement dated April 12, 1965 includes details of the injury and subsequent symptoms which were provided by the Veteran at that time.  It was noted that he was seen by the Squadron Surgeon on March 21, 1965.  A letter from the Veteran's commanding officer dated in March 1965 contains essentially the same information.  It was noted that the Veteran had been treated by an Army doctor on March 21 and sent home to bed.  In addition, a Report of Investigation of Line of Duty and Misconduct Status dated April 13, 1965 from the "Chief NGB, Washington DC" indicates that the Veteran was on Inactive Duty Training status on March 20, 1965, at Fort Bragg when he sustained a back injury while riding in an APC.  The diagnosis was back strain. A record dated in July 1965 indicates that the final line of duty status determination was favorable.  

The Board notes that the foregoing documents were not fully considered in the VA examination report.  The records contain information which is at odds with the statement in the examination report that there was no documented medical care for a back condition proximate to service.  Therefore, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA examination to assess the nature and etiology of his claimed lower back disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred. The RO's summary of the Veteran's service dates must also be provided. 

The examiner must indicate the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability began in service, was caused by service, or is otherwise related to service, to include any period of active duty, ACDUTRA, or INACDUTRA? In making this determination, the VA examiner must explicitly address the reported March 1965 injury as detailed in the documents summarized above. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

2. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


